OPINION
MORRISON, Judge.
This is an appeal from an order remanding appellant to custody for delivery to agents of the State of California, there to answer a complaint charging him with the crime of “failure to provide support for minor children.”
The Governor’s warrant is regular on its face and the supporting papers show that the affidavit was made before a magistrate.
Appellant testified that he had never been in the State of California. This constitutes no defense to the charge in question. See Sec. 6, of Art. 51.13, Vernon’s Ann.C.C.P.
He also testified that he had contributed to the children’s support, but was currently behind in his payments and further that his wife was acting out of spite in instituting this demand. An extradition hearing should not be expanded so as to inquire into mitigating circumstances, or guilt or innocence. Ex parte Renfro, 171 Tex.Cr.R. 454, 350 S.W.2d 655 and Ex parte Gilbreath, 166 Tex.Cr.R. 64, 311 S.W.2d 851.
The judgment remanding appellant for extradition is affirmed.